DETAILED ACTION
Claims 1-20 are pending.
This action is in response to the amendment filed 11/18/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
Applicant’s argument that Heldberg fails to disclose a portion of a flow diverter is surrounded by a channel of the housing, is not persuasive, since as shown below, the flow diverter protrudes within the channel and therefore it is surrounded by that channel.

    PNG
    media_image1.png
    878
    857
    media_image1.png
    Greyscale

.

Claim Rejections - 35 USC § 112
 	Applicant’s amendment overcomes the prior rejections.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6 and 7 are rejected under 35 U.S.C. 102a1 as being anticipated by Heldberg et al. (US 7963455).
 	Regarding claim 1, Heldberg et al. disclose a coolant control ball valve assembly (10), comprising: a housing (14) including a housing chamber (the area surrounding 26 within 12); a channel (the opening at numeral 20 of 14, which leads into 18,in Fig. 1) and a plurality of ports (22,24) extending from the housing chamber, wherein the channel is defined by the housing (the channel is considered as be by the channel since it is “near” the channel, in the broadest reasonable interpretation); a valve element (26) 
 	wherein “the flow diverter allows for coolant to reach a minimum velocity around the expansion element”. 
 	The claimed limitations: “for coolant to reach a minimum velocity around the expansion element”, is considered as intended use limitations. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

    PNG
    media_image1.png
    878
    857
    media_image1.png
    Greyscale


 	Regarding claim 3, Heldberg et al. disclose the actuator assembly comprises a transmission rod (46) that extends upwardly from the expansion element.  
 	Regarding claim 4, Heldberg et al. disclose the transmission rod comprises an elongated slot (the opening having pin 32, see Fig. 6), and wherein the valve element comprises an actuation pin (32) that passes through the elongated slot of the transmission rod.  
 	Regarding claim 6, Heldberg et al. disclose the flow diverter and a portion of a bearing block (the horizontal portion of 14 below numeral 44 item) comprise a channel (the passage the horizontal section and the vertical section as shown below) extending therebetween.  
 	
    PNG
    media_image2.png
    491
    659
    media_image2.png
    Greyscale

 	Regarding claim 7, Heldberg et al. disclose the channel of the flow diverter is configured to direct fluid at the expansion element (as shown in Figure 2). 

Allowable Subject Matter
Claims 8-20 are allowed.
 	None of the prior art discloses or renders as obvious “a bearing block positioned between the actuator assembly and the valve element, wherein the bearing block comprises a flow diverter, wherein the flow diverter increases a velocity of coolant around the expansion element” in combination with the rest of the limitations in claim 8.  
 	None of the prior art discloses or renders as obvious “the flow diverter extends past a bottommost portion of the channel” in combination with the rest of the limitations in claim 18.  

Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

 	None of the prior art discloses or renders as obvious, “the flow diverter extends through the channel” in combination with the rest of the limitations from which claim 5 depends.

  	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/CRAIG J PRICE/           Primary Examiner, Art Unit 3753